Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/899,165 filed on 6/11/2020 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority based on application IN201941047550 filed in India on 11/21/2019.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 4/20/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poort (US 2019/0258513).

As per claim 1, Poort discloses a method, comprising:
receiving, by a device, policy parameters for a policy execution model (Paragraph 33);
training, by the device, the policy execution model with the policy parameters to generate a trained policy execution model and to generate policies for the trained policy execution model (Paragraph 35);
receiving, by the device, job data and profile data for a forecast object model, wherein the job data identifies data associated with executing jobs by a high- performance computing environment and wherein the profile data identifies a historical profile associated with the high- performance computing environment (Paragraph 35);
training, by the device, the forecast object model with the job data and the profile data to generate a trained forecast object model (Paragraph 35);
receiving, by the device, a job request that requests performance of one or more operations by resources of the high-performance computing environment (Paragraph 59 and Fig. 1);
processing, by the device, the job request, with the trained policy execution model, to identify one or more of the policies to apply during execution of the job request in the high- performance computing environment (Paragraph 77 and Figure 1);
processing, by the device, the job request, with the trained forecast object model, to generate a forecast of resources and licenses required from the high-performance computing environment (Paragraph 84 and License Manager of Fig. 1);
processing, by the device, the job request, other job requests, the one or more of the policies, and the forecast, with a first model, to determine a schedule for the job request (Paragraph 78);
processing, by the device, the schedule and current constraints on the resources and the licenses of the high-performance computing environment, with a second model, to determine an optimized schedule for the job request relative to the schedule (Paragraph 96); and
performing one or more actions based on the optimized schedule (Paragraph 96).

As per claim 2, Poort further discloses wherein the first model is a heuristic model and the second model is a linear programming model (Paragraph 28).

As per claim 3, Poort further discloses wherein performing the one or more actions comprises one or more of:
providing, to a client device, information identifying the optimized schedule;
causing the optimized schedule and the one or more of the policies to be implemented by a job scheduler and a license manager of the high-performance computing environment; or
providing, to a client device, information identifying a throughput and a cost of the optimized schedule (Paragraph 106).

As per claim 4, Poort further discloses wherein performing the one or more actions comprises one or more of:
causing another schedule of another job request to be modified based on the optimized schedule (Paragraph 29);
causing an order to be placed for one or more additional resources, for the high- performance computing environment, based on the optimized schedule (Paragraph 29);
retraining one or more of the policy execution model, the forecast object model, the first model, or the second model based on the optimized schedule (Paragraph 29).

As per claim 8, it is a device claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 9, Poort further discloses wherein the one or more processors, when processing the schedule and the current constraints on the resources and the licenses of the high-performance computing environment, with the second model, to determine the optimized schedule, are configured to:
calculate changes to the current constraints on the resources of the high-performance computing environment;
calculate changes to the current constraints on the licenses of the high-performance computing environment; and
determine the optimized schedule based on the changes to the current constraints on the resources and the changes to the current constraints on the licenses (Paragraph 38).

As per claim 10, Poort further discloses wherein the optimized schedule for the job request maximizes a throughput per cost metric for the job request and for each of the other job requests (Paragraph 21).

As per claim 11, Poort further discloses wherein the policy parameters include one or more of:
an optimization entity object that defines the resources and the licenses of the high- performance computing environment (Paragraph 20);
one or more criteria classifiers to apply for optimization rules;
one or more permissible values of the one or more criteria classifiers;
one or more rule classifiers that classify rules to apply to jobs;
one or more job properties to define which of the rules to apply to each of the jobs; or
one or more job criteria rules.

As per claim 13, Poort further discloses wherein the profile data includes data identifying one or more of:
historical resource consumption by the resources of the high-performance computing environment, historical license consumption by the licenses of the high-performance computing environment, historical rules utilized by the high-performance computing environment, or
historical properties associated with the resources and the licenses of the high- performance computing environment (Paragraph 45).

As per claim 14, Poort further discloses wherein the one or more policies and the forecast ensure that the optimized schedule for the job request maximizes a throughput per cost metric for the job request and for each of the other job requests and satisfies objectives of the job request and of each of the other job requests (Paragraph 13).

As per claim 15, it is a medium claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 16, it is a medium claim having similar limitations as cited in claims 2 and 3 and is thus rejected under the same rationale.

As per claim 19, it is a medium claim having similar limitations as cited in claim 9 and is thus rejected under the same rationale.

As per claim 20, it is a medium claim having similar limitations as cited in claim 10 and is thus rejected under the same rationale.


Allowable Subject Matter
Claims 5-7, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose or make obvious the following features:

Claim 5:
wherein processing the job request, the other job requests, the one or more of the policies, and the forecast, with the first model, to determine the schedule comprises:
determining job profiles for the job request and the other job requests based on the profile data;
applying one or more scaling factors to the job profiles to generate scaled job profiles;
assigning one or more resources of the high-performance computing environment to the job request and to each of the other job requests based on the scaled job profiles;
prioritizing the job request and the other job requests based on products or costs associated with the job request and the other job requests;
reassigning the one or more resources of the high-performance computing environment to the job request and to each of the other job requests based on prioritizing the job request and the other job requests; and
determining the schedule for the job request based on reassigning the one or more resources of the high-performance computing environment.

Claim 6:
The method of claim 5, wherein prioritizing the job request and the other job requests based on the products associated with the job request and the other job requests comprises:
prioritizing the job request and the other job requests by assigning higher priorities to particular products associated with the job request or one or more of the other job requests.

Claim 7:
wherein prioritizing the job request and the other job requests based on the costs associated with the job request and the other job requests comprises:
prioritizing the job request and the other job requests by assigning priorities to the job request and the other job requests based on costs of executing the job request and the other job requests in the high-performance computing environment.

Claim 12:
wherein the job data includes data identifying one or more of:
an optimization entity object that defines the resources and the licenses of the high- performance computing environment, or
one or more job roadmaps that represent milestones for desired outputs of jobs.

Claim 17:
wherein the one or more instructions, that cause the one or more processors to process the job request, the other job requests, the one or more of the policies, and the forecast, with the heuristic model, to determine the schedule, cause the one or more processors to:
determine job profiles for the job request and the other job requests based on the profile data;
apply a defined scaling factor to the job profiles to generate scaled job profiles;
assign one or more resources of the high-performance computing environment to the job request and to each of the other job requests based on the scaled job profiles;
prioritize the job request and the other job requests based on products or costs associated with the job request and the other job requests;
reassign the one or more resources of the high-performance computing environment to the job request and to each of the other job requests based on prioritizing the job request and the other job requests; and
determine the schedule for the job request based on reassigning the one or more resources of the high-performance computing environment.

Claim 18:
wherein the one or more instructions, that cause the one or more processors to prioritize the job request and the other job requests based on the products or the costs associated with the job request and the other job requests, cause the one or more processors to:
prioritize the job request and the other job requests by assigning higher priorities to
particular products associated with the job request or one or more of the other job requests; or
prioritize the job request and the other job requests by assigning priorities to the job request and the other job requests based on costs of executing the job request and the other job requests in the high-performance computing environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/05/2021